             Case 1:19-cr-00732-KMW Document 30 Filed 07/08/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: __________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: July 8, 2020
--------------------------------------------------------X
UNITED STATES OF AMERICA


                   -against-                                                 19-CR-732 (KMW)
                                                                                   ORDER
VICTOR DELGADO,

                                     Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          On July 6, 2020, the Court received two letters from Defendant Victor Delgado.                     Both

letters were dated March 24, 2020, and both were apparently written without the assistance of

defense counsel.           (ECF No. 29.)    In one letter, Defendant requests that the Warden of the

Metropolitan Detention Center in Brooklyn, New York (“MDC”) grant Defendant compassionate

release, based on the risk Defendant faces from the COVID-19 pandemic. (Id. at 5.) In the

other letter, Defendant requests that this Court grant him compassionate release for the same

reason.      (Id. at 1.)

          Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a term of

imprisonment it has already imposed upon a defendant if certain circumstances are present.

Here, Defendant is detained at the MDC pending sentencing. 1                  Because the Court has not

imposed a term of imprisonment upon Defendant, the Court cannot grant him compassionate

release.     Therefore, Defendant’s motion is DENIED.

          Attorney Daniel McGuinness was appointed on May 11, 2020 as CJA counsel in this




   1
       Defendant has requested that the Court not rule on his pending application for bail pending sentencing until
       Defendant and his counsel resolve an issue relating to Defendant’s proposed place of residence. (ECF Nos.
       24–25.)
         Case 1:19-cr-00732-KMW Document 30 Filed 07/08/20 Page 2 of 2



matter. (ECF No. 26.)     Mr. McGuinness is hereby directed to confer with Defendant regarding

any bail motion to be made by Defendant, and to report back to this Court in writing by July 28,

2020.



        SO ORDERED.

Dated: New York, New York
       July 8, 2020                                          /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                2
